DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 11.

 	The Applicant’s arguments with respect to claims #11 and 12 in the reply filed on June 24, 2022 have been carefully considered, but are not persuasive and the previous rejection maintained.

 	As to Applicant’s arguments that Leobandung et al. (U.S. Patent Publication No. 2019/0006366 A1), hereafter “Leobandung”, does not teach “a plurality of nanowires positioned above and extending along a first direction parallel to a top surface of the substrate”, the Examiner respectfully disagrees.

 	While Leobandung teaches in paragraph [0080] that semiconductor material portions 16A, 16B, 16C may be semiconductor fins, Leobandung also teaches in the same paragraph that the same semiconductor material portions may comprise semiconductor nanowires.  Leobandung teaches in FIG. 17D (as well as FIGS. 2A, 2B) semiconductor nanowires 16A, 16B extending along a first direction (horizontal or X1 direction) parallel to a top surface of the substrate and extending along a second direction (vertical or Y1 direction) perpendicular to a top surface of the substrate.   

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Leobandung.

 	As to claim 11, Leobandung teaches:
A substrate 8.  See Leobandung, FIG. 17D.

A plurality of nanowires 16A, 16B positioned above and extending along a first direction (horizontal, or X1 direction) parallel to a top surface of the substrate, wherein the plurality of nanowires comprises channel regions and source/drain regions 28A, 28B positioned on each of both sides of the channel regions.  Leobandung teaches channel regions formed in each of the nanowires.  Id. at ¶ [0087].  Therefore the source/drain regions 28A, 28B are formed on each of both sides of the channel regions given that the source/drain regions also surround the nanowires.

A gate stack 40A positioned surrounding the channel regions.

A storage structure 52P+54P+56P positioned above a drain region of the source/drain regions positioned on each of both sides of the channel regions and positioned adjacent to the gate stack.

Wherein the storage structure comprises a bottom conductive layer (lowermost 56P) positioned above the drain region, a dielectric layer (middle 54P) positioned on the bottom conductive layer, and a top conductive layer (topmost 52P) positioned on the dielectric layer.

		
 	As to claim 12, Leobandung teaches vertically arranged nanowires in FIG. 17D.

Claims Allowable If Rewritten in Independent Form
 	Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 13, Leobandung does not teach the bottom electrode limitations.


 	As to claim 18, Leobandung’s storage structures are not positioned between two adjacent gate stacks.


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829